Citation Nr: 9920928	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a disability 
manifested by intermittent rectal bleeding.

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from December 1991 to December 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has current 
hearing loss disability.

2.  There is no medical evidence of a current low back 
disorder .

3.  There is no medical evidence of a current right ankle 
disorder.

4.  There is no medical evidence of a nexus between any 
current intermittent rectal bleeding and any incident or 
manifestation during the veteran's active service.

5.  A pre-existing right knee disorder did not permanently 
increase in severity during service.  

6. A left ankle injury in service was productive of chronic 
disability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1998).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for a 
disability manifested by intermittent rectal bleeding is not 
well grounded.  38 U.S.C.A. § 5107(a).

5.  A right knee disorder was not incurred in or aggravated 
in service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).  

6.  A left ankle disorder was incurred in service.  
38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, the appeal must fail.  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In cases which the 
determinative issue is one involving medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.


I.  Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the veteran's case, there is no medical or audiological 
evidence that he currently has hearing loss disability, under 
VA standards.

A VA audiological evaluation in October 1997 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
0
LEFT
20
20
15
10
20

Speech recognition ability was 96 percent in the right ear 
and 100 percent in the left ear.  

Service medical records contains reports of various 
audiological evaluations, none of which revealed thresholds 
higher than 20 Hertz at any frequency.  

The Board finds that there is no medical evidence of record 
demonstrating that the veteran currently has hearing loss 
disability.  Without competent evidence of a current 
disability, the veteran's claim is not well grounded.  
38 U.S.C.A. §§  1110, 5107; 38 C.F.R. § 3.385; see Hensley v. 
Brown, 5 Vet. App. 155 (1993); Lendenman v. Principi, 3 Vet. 
App. 345 (1992).


II.  Low Back

Service medical records document complaints and treatment on 
various occasions for back pain.  In October 1992, for 
instance, the veteran complained of low back pain after being 
involved in a motor vehicle accident.  In July 1994, he 
complained of low back pain of three days duration and of a 
history of recurrent low back strains over the previous two 
years.  The assessment was lumbar strain.  

During an October 1997 VA examination, however, the examiner 
noted full range of motion and no tenderness in the area of 
the lumbar spine and found that the veteran's low back 
disorder had resolved.  Service medical records contain no 
findings that the veteran had a chronic low back disorder, 
and there is no other medical evidence in the claims file 
indicating that the veteran suffers from a chronic low back 
disorder.  In the absence of medical evidence of a current 
disability, the veteran's claim for service connection for a 
low back disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107.   

III.  Right Ankle

Service medical records contain evidence of bilateral ankle 
sprains in service, and, during a VA examination in October 
1997, the veteran complained of pain in the area of the right 
ankle.  However, the VA examiner found no limitation of the 
ankle and did not diagnose a disorder of the right ankle.  
Service medical records contain no findings of a chronic 
disability of the right ankle, and the claims file contains 
no other medical evidence demonstrating a current right ankle 
disability. Without medical evidence of a current disability, 
the veteran's claim for service connection of a right ankle 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107.   

IV.  Rectal Bleeding

During a VA examination in October 1997, the veteran 
complained of intermittent rectal bleeding.  Examination 
revealed normal sphincter tone and a normal prostate, as well 
as a small external hemorrhoid.  A flexible sigmoidoscopy 
revealed no abnormality; there was no evidence of 
hemorrhoids, polyps, masses, mucosal abnormalities, vascular 
abnormalities, or diverticular disease. Diagnostic 
impressions included intermittent rectal bleeding with 
defecation.  Even if that diagnostic impression were accepted 
as a medical finding of a current disability (which the Board 
finds to be questionable), nevertheless, service medical 
records contain no findings of a disorder manifested by 
rectal bleeding.  There is also no medical opinion that any 
such disorder had its onset in service or otherwise is 
etiologically related to disease or injury in service.  
Without competent medical evidence linking a current disorder 
to service, the veteran's claim for service connection for a 
disability manifested by intermittent rectal bleeding is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107.  

V.  Right Knee

As a preliminary matter, the Board finds that the veteran's 
claim service connection for right knee disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.  However, the preponderance of the evidence weighs 
against the veteran's claim for service connection for a 
right knee disorder.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; and that presumption 
may be rebutted only by clear and unmistakable evidence that 
a disability existed prior to service.  38 U.S.C.A. § 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993).  Furthermore, a preexisting injury or 
disease is considered to have been aggravated by service if 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  However, intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Service medical records disclose that the veteran had a right 
knee disorder when he entered active duty.  A July 1990 
report of a medical history provided in connection with the 
veteran's entrance examination showed that the veteran had 
undergone arthroscopic surgery on the right knee prior to 
service.  Service medical records also document intermittent 
complaints of right knee pain.  In December 1991, the veteran 
complained of pain in the right knee of three days duration; 
a physical examination revealed full range of motion and no 
abnormality. A September 1995 report of a periodic 
examination reflected a history of occasional right knee 
swelling. In September 1996, the veteran complained of right 
knee pain with running and was placed on light duty.   

Service medical records, however, do not document an overall 
increase in the underlying objective pathology of the 
veteran's pre-existing right knee disorder, such as 
instability or increased limitation of motion.  Moreover, an 
October 1997 VA examination revealed full range of motion and 
no tenderness or instability of the knee; the diagnostic 
impression was traumatic injury to the right knee incurred 
before service began. The evidence demonstrates that, 
although the veteran may have experienced temporary flare-ups 
of his pre-existing right knee disorder in service, there was 
no overall worsening of the veteran's right knee disability.  
The Board concludes that a pre-existing right knee disorder 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues of entitlement to service connection for a right knee 
disorder, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant 
resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).
  


VI.  Left Ankle

Service medical records document multiple sprains of the left 
ankle in service.  For instance, in November 1992 the veteran 
twisted his left ankle, at which time X-rays of the ankle 
revealed a calcification.  During an October 1997 VA 
examination, the examiner reported that X-rays revealed a 
number of dense areas, which the radiologist considered 
secondary to trauma.  The diagnostic impressions included 
service connected injury to the left ankle, with residual 
pain.  The examiner's opinion suggests that the veteran has 
residual disability from an in-service trauma to the left 
ankle.  The Board finds that the findings in service and soon 
after service establish that a chronic left ankle disorder 
was incurred in service, and entitlement to service 
connection for that disability is established.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a low back disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a disability manifested by 
intermittent rectal bleeding is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left ankle disorder is granted.    


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

